*300OPINION.
Phillips:
The petitioner defends against the collection of the deficiency in tax asserted against it by the Commissioner and assessed in 1924, but not yet collected, on the ground that collection thereof is barred by statute. It will be noted that the so-called waiver relates to assessment, that by reason of the action of the Commissioner it expired on April 1, 1924 (Wirt Franklin, 7. B. T. A. 636), and that the assessment here in question was made prior to the passage of the Revenue Act of 1924. The position of the petitioner is well taken. Russell v. United States, 278 U. S. 181; C. B. Schaffer, 12 B. T. A. 298; Edwin J. Schoettle Co., 13 B. T. A. 950; J. F. Anderson Lumber Co., 15 B. T. A. 475.
Collection of the additional assessment is barred by the statute of limitations and an order to that effect, pursuant to section 906(e) of the Revenue Act of 1924, as amended by section 1000 of the Revenue Act of 1926, will be entered.
Reviewed by the Board.